Case 2:18-cv-11385-APP ECF No. 154, PageID.3949 Filed 02/12/21 Page 1 of 57




                        U.S. DISTRICT COURT
                 IN EASTERN DISTRICT OF MICHIGAN

DARRYL PELICHET, et al.,
                                              Case No.: 2:18-cv-011385-APP
                    Plaintiff,
                                              HON. ANTHONY P. PATTI
v
                                         ANSWER TO PLAINTIFF’S
ROBERT GORDON, et al.,                 FIRST AMENDED COMPLAINT
                                          ON BEHALF OF HEGIRA
                                             PROGRAMS, INC.
          Defendants.

Laurence H. Margolis (P69635)         Thomas G. Cardelli (P31728 )
James M. Gallagher (P73038)           CARDELLI LANFEAR, P.C.
Ian T. Cross (P83367)                 Attorneys for Defendant Hegira
Margolis, Gallagher & Cross           322 W. Lincoln Ave
Attorneys for Plaintiffs              Royal Oak, MI 48067
214 S. Main St., Suite 202            (248) 544-1100
Ann Arbor, MI 48104                   (248) 544-1191 Fax
(734) 994-9590                        tcardelli@cardellilaw.com
larry@lawinannarbor.com
jim@lawinannarbor.com
ian@lawinannarbor.com

Andrea L. Rizor (P78382)              Katherine J. Bennett (P75913)
Chris E. Davis (P52159)               Darrin F. Fowler (P53464)
Simon Zagata (P83162)                 Michigan Dep’t of Attorney General
Michigan Protection & Advocacy        Attorneys for MDHHS Defendants
Service, Inc.                         P.O. Box 30755
Attorneys for Plaintiff MPAS          Lansing, MI 48909
4095 Legacy Parkway, Suite 500        Phone: (517) 373-1160
Lansing, MI 48911                     Email: Bennettk1@michigan.gov
Phone: (517) 487-1755                 Email: Fowlerd1@michigan.gov
Email: arizor@mpas.org
Email: cdavis@mpas.org
Email: szagata@mpas.org
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3950 Filed 02/12/21 Page 2 of 57




       ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
            ON BEHALF OF HEGIRA PROGRAMS, INC.


      NOW COMES Defendant, HEGIRA PROGRAMS, INC., by and through its

attorneys, CARDELLI LANFEAR, P.C., and for its Answer to Plaintiff’s First

Amended Complaint, states as follows:

                          JURISDICTION AND VENUE

      1.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      2.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      3.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      4.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         2
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3951 Filed 02/12/21 Page 3 of 57




      5.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      6.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      7.       Denied in the manner and form as stated.

      8.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      9.       Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      10.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      11.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                          3
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3952 Filed 02/12/21 Page 4 of 57




      12.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      13.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      14.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      15.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      16.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      17.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         4
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3953 Filed 02/12/21 Page 5 of 57




      18.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      19.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      20.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      21.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      22.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      23.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         5
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3954 Filed 02/12/21 Page 6 of 57




      24.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      25.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      26.      Denied in the manner and form as stated.

      27.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      28.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      29.      Denied in the manner and form as stated.

      30.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      31.      Denied in the manner and form as stated.

      32.      Denied in the manner and form as stated.

      33.      Denied in the manner and form as stated.


                                          6
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3955 Filed 02/12/21 Page 7 of 57




      34.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      35.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      36.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      37.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      38.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      39.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         7
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3956 Filed 02/12/21 Page 8 of 57




      40.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      41.      Denied in the manner and form as stated.

      42.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      43.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      44.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      45.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      46.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                          8
 Case 2:18-cv-11385-APP ECF No. 154, PageID.3957 Filed 02/12/21 Page 9 of 57




      47.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      48.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      49.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      50.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      51.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      52.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         9
Case 2:18-cv-11385-APP ECF No. 154, PageID.3958 Filed 02/12/21 Page 10 of 57




      53.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      54.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      55.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      56.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      57.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      58.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         10
Case 2:18-cv-11385-APP ECF No. 154, PageID.3959 Filed 02/12/21 Page 11 of 57




      59.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      60.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      61.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      62.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      63.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      64.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         11
Case 2:18-cv-11385-APP ECF No. 154, PageID.3960 Filed 02/12/21 Page 12 of 57




      65.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      66.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      67.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      68.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      69.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      70.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         12
Case 2:18-cv-11385-APP ECF No. 154, PageID.3961 Filed 02/12/21 Page 13 of 57




      71.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      72.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      73.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      74.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      75.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      76.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         13
Case 2:18-cv-11385-APP ECF No. 154, PageID.3962 Filed 02/12/21 Page 14 of 57




      77.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      78.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      79.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      80.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      81.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      82.      Denied in the manner and form stated.

      83.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         14
Case 2:18-cv-11385-APP ECF No. 154, PageID.3963 Filed 02/12/21 Page 15 of 57




      84.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      85.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      86.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      87.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      88.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      89.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         15
Case 2:18-cv-11385-APP ECF No. 154, PageID.3964 Filed 02/12/21 Page 16 of 57




      90.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      91.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      92.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      93.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      94.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      95.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         16
Case 2:18-cv-11385-APP ECF No. 154, PageID.3965 Filed 02/12/21 Page 17 of 57




      96.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      97.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      98.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      99.      Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      100. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      101. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         17
Case 2:18-cv-11385-APP ECF No. 154, PageID.3966 Filed 02/12/21 Page 18 of 57




      102. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      103. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      104. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      105. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      106. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      107. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         18
Case 2:18-cv-11385-APP ECF No. 154, PageID.3967 Filed 02/12/21 Page 19 of 57




      108. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      109. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      110. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      111. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      112. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      113. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         19
Case 2:18-cv-11385-APP ECF No. 154, PageID.3968 Filed 02/12/21 Page 20 of 57




      114. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      115. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      116. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      117. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      118. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      119. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         20
Case 2:18-cv-11385-APP ECF No. 154, PageID.3969 Filed 02/12/21 Page 21 of 57




      120. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      121. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      122. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      123. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      124. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      125. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         21
Case 2:18-cv-11385-APP ECF No. 154, PageID.3970 Filed 02/12/21 Page 22 of 57




      126. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      127. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      128. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      129. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      130. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      131. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         22
Case 2:18-cv-11385-APP ECF No. 154, PageID.3971 Filed 02/12/21 Page 23 of 57




      132. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      133. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      134. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      135. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      136. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      137. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         23
Case 2:18-cv-11385-APP ECF No. 154, PageID.3972 Filed 02/12/21 Page 24 of 57




      138. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      139. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      140. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      141. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      142. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      143. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         24
Case 2:18-cv-11385-APP ECF No. 154, PageID.3973 Filed 02/12/21 Page 25 of 57




      144. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      145. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      146. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      147. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      148. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      149. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         25
Case 2:18-cv-11385-APP ECF No. 154, PageID.3974 Filed 02/12/21 Page 26 of 57




      150. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      151. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      152. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      153. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      154. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      155. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         26
Case 2:18-cv-11385-APP ECF No. 154, PageID.3975 Filed 02/12/21 Page 27 of 57




      156. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      157. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      158. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      159. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      160. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      161. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         27
Case 2:18-cv-11385-APP ECF No. 154, PageID.3976 Filed 02/12/21 Page 28 of 57




      162. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      163. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      164. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      165. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      166. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      167. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         28
Case 2:18-cv-11385-APP ECF No. 154, PageID.3977 Filed 02/12/21 Page 29 of 57




      168. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      169. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      170. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

                        COUNT I:
DEPRIVATION OF RIGHTS GUARANTEED BY THE CONSTITUTIONS
AND LAWS OF THE UNITED STATES AND THE STATE OF MICHIGAN
                     (All Defendants)

  A. Procedural Due Process Violations under the Fourteenth Amendment,
                         pursuant to 42 U.S.C. § 1983.

      171. Defendant incorporates its responses to the proceeding paragraphs.

      172. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      173. Denied in the manner and form as stated.

      174. Denied in the manner and form as stated.

      175. Denied in the manner and form as stated.


                                         29
Case 2:18-cv-11385-APP ECF No. 154, PageID.3978 Filed 02/12/21 Page 30 of 57




      176. Denied in the manner and form as stated.

      177. Denied in the manner and form as stated.

      178. Denied in the manner and form as stated.

      179. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      180. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      181. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      182. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      183. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         30
Case 2:18-cv-11385-APP ECF No. 154, PageID.3979 Filed 02/12/21 Page 31 of 57




      184. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      185. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      186. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      187. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      188. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      189. Denied in the manner and form as stated.

      190. Denied in the manner and form as stated.

      191. Denied in the manner and form as stated.

      192. Denied in the manner and form as stated.

      193. Denied in the manner and form as stated.


                                         31
Case 2:18-cv-11385-APP ECF No. 154, PageID.3980 Filed 02/12/21 Page 32 of 57




      194. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      195. Denied in the manner and form stated.

      196. Denied in the manner and form as stated.

      197. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      198. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      199. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      200. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      201. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.


                                         32
Case 2:18-cv-11385-APP ECF No. 154, PageID.3981 Filed 02/12/21 Page 33 of 57




      202. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      203. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      204. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      205. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      206. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      207. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         33
Case 2:18-cv-11385-APP ECF No. 154, PageID.3982 Filed 02/12/21 Page 34 of 57




      208. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      209. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      210. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      211. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      212. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      213. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      214. Denied in the manner and form as stated.




                                         34
Case 2:18-cv-11385-APP ECF No. 154, PageID.3983 Filed 02/12/21 Page 35 of 57




      215. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      216. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      217. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      218. Denied in the manner and form as stated.

      219. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      220. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      221. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      222. Denied in the manner and form as stated.


                                         35
Case 2:18-cv-11385-APP ECF No. 154, PageID.3984 Filed 02/12/21 Page 36 of 57




      223. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      224. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      225. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      226. Denied in the manner and form as stated.

      227. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      228. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      229. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         36
Case 2:18-cv-11385-APP ECF No. 154, PageID.3985 Filed 02/12/21 Page 37 of 57




      230. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      231. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      232. Denied in the manner and form as stated.

      233. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      234. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      235. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      236. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      237. Denied in the manner and form as stated.


                                         37
Case 2:18-cv-11385-APP ECF No. 154, PageID.3986 Filed 02/12/21 Page 38 of 57




      238. Denied in the manner and form as stated.

      239. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      240. Denied in the manner and form as stated.

      241. Denied in the manner and form as stated.

      242. Denied in the manner and form as stated.

      243. Denied in the manner and form as stated.

      244. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      245. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      246. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      247. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.


                                         38
Case 2:18-cv-11385-APP ECF No. 154, PageID.3987 Filed 02/12/21 Page 39 of 57




      248. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      249. Denied in the manner and form as stated.

      250. Denied in the manner and form as stated.

      251. Denied in the manner and form as stated.

      252. Denied in the manner and form as stated.

      253. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      254. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      255. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      256. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         39
Case 2:18-cv-11385-APP ECF No. 154, PageID.3988 Filed 02/12/21 Page 40 of 57




      257. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      258. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      259. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      260. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      261. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      262. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         40
Case 2:18-cv-11385-APP ECF No. 154, PageID.3989 Filed 02/12/21 Page 41 of 57




      263. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      264. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      265. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      266. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      267. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      268. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         41
Case 2:18-cv-11385-APP ECF No. 154, PageID.3990 Filed 02/12/21 Page 42 of 57




      269. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      270. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      271. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      272. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      273. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      274. Denied in the manner and form as stated.

      275. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.




                                         42
Case 2:18-cv-11385-APP ECF No. 154, PageID.3991 Filed 02/12/21 Page 43 of 57




      276. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      277. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      278. Denied in the manner and form as stated.

                             COUNT II:
     DEPRIVATION OF RIGHTS GUARANTEED BY TITLE II OF THE
                 AMERICANS WITH DISABILITIES ACT
   (Defendant MDHHS, MDHHS Contractor and Subcontractor Defendants,
    and Defendant MDHHS employees (including Nick Lyon) in their official
                             capacities)

      279. Defendant incorporates its responses to the proceeding paragraphs.

      280. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      281. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      282. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.
                                         43
Case 2:18-cv-11385-APP ECF No. 154, PageID.3992 Filed 02/12/21 Page 44 of 57




      283. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      284. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      285. Denied in the manner and form as stated.

      286. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      287. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      288. Denied in the manner and form stated.

      289. Denied in the manner and form stated.

      290. Denied in the manner and form stated.

                               COUNT III:
      VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
      (Defendant MDHHS, Defendant MDHHS employees in their official
        capacities, and CMH Contractor and Subcontractor Defendants)

      291. Defendant incorporates its responses to the proceeding paragraphs.



                                         44
Case 2:18-cv-11385-APP ECF No. 154, PageID.3993 Filed 02/12/21 Page 45 of 57




      292. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      293. Denied in the manner and form as stated.

      294. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      295. Defendant neither admits nor denies the allegations as Defendant is

without knowledge or information sufficient to form a belief as to the truth of these

allegations.

      296. Denied in the manner and form as stated.

      297. Denied in the manner and form as stated.

      298. Denied in the manner and form as stated.

      WHEREFORE, Defendant prays for a Judgment of no cause of action against

Plaintiff, together with costs, interest and attorney fees so wrongfully sustained.

                              REQUEST FOR RELIEF

      WHEREFORE, Defendant Hegira respectfully requests this Honorable Court

enter an Order dismissing all the claims against it with prejudice, and denying

Plaintiffs’ in their request for relief, together with actual costs and attorney’s fees in

having to respond to this lawsuit.


                                           45
Case 2:18-cv-11385-APP ECF No. 154, PageID.3994 Filed 02/12/21 Page 46 of 57




                                   Respectfully Submitted,

                                   CARDELLI LANFEAR, P.C.

                             By:   /s/ Thomas G. Cardelli
                                   Thomas G. Cardelli (P31728)
                                   David A. Occhiuto (P84508)
                                   Attorneys for Hegira Programs
                                   322 W. Lincoln Ave.
                                   Royal Oak, MI 48067
                                   (248) 544-1100
                                   (248) 544-1191 Fax
                                   tcardelli@cardellilaw.com
                                   docchiuto@cardellilw.com
Dated: February 12, 2021.




                                     46
Case 2:18-cv-11385-APP ECF No. 154, PageID.3995 Filed 02/12/21 Page 47 of 57




                         U.S. DISTRICT COURT
                  IN EASTERN DISTRICT OF MICHIGAN

DARRYL PELICHET, et al.,
                                              Case No.: 2:18-cv-011385-APP
                    Plaintiff,
                                              HON. ANTHONY P. PATTI
v

ROBERT GORDON, et al.,

           Defendants.

Laurence H. Margolis (P69635)         Thomas G. Cardelli (P31728 )
James M. Gallagher (P73038)           CARDELLI LANFEAR, P.C.
Ian T. Cross (P83367)                 Attorneys for Defendant Hegira
Margolis, Gallagher & Cross           322 W. Lincoln Ave
Attorneys for Plaintiffs              Royal Oak, MI 48067
214 S. Main St., Suite 202            (248) 544-1100
Ann Arbor, MI 48104                   (248) 544-1191 Fax
(734) 994-9590                        tcardelli@cardellilaw.com
larry@lawinannarbor.com
jim@lawinannarbor.com
ian@lawinannarbor.com

Andrea L. Rizor (P78382)              Katherine J. Bennett (P75913)
Chris E. Davis (P52159)               Darrin F. Fowler (P53464)
Simon Zagata (P83162)                 Michigan Dep’t of Attorney General
Michigan Protection & Advocacy        Attorneys for MDHHS Defendants
Service, Inc.                         P.O. Box 30755
Attorneys for Plaintiff MPAS          Lansing, MI 48909
4095 Legacy Parkway, Suite 500        Phone: (517) 373-1160
Lansing, MI 48911                     Email: Bennettk1@michigan.gov
Phone: (517) 487-1755                 Email: Fowlerd1@michigan.gov
Email: arizor@mpas.org
Email: cdavis@mpas.org
Email: szagata@mpas.org




                                     47
Case 2:18-cv-11385-APP ECF No. 154, PageID.3996 Filed 02/12/21 Page 48 of 57




                 SPECIAL AND AFFIRMATIVE DEFENSES

      Defendant Hegira asserts the following special and affirmative defenses:

                             First Affirmative Defense

      Plaintiffs fail to state a claim upon which relief can be granted.

                            Second Affirmative Defense

      Plaintiffs may lack standing to bring their claims.

                             Third Affirmative Defense

      Plaintiffs’ claims may be barred from recovering damages, in whole or in part,

by reason of their failure to take reasonable steps to mitigate any alleged damages

as required by law.

                            Fourth Affirmative Defense

      To the extent that Plaintiffs have suffered any damages, the same were wholly

or partially caused by Plaintiff’s own conduct, or the conduct of any Co-Defendant

named in this litigation. Discovery and/or investigation may reveal that Plaintiffs’

claims are barred by the independent, supervening, negligent, intentional, reckless,

and/or criminal conduct of others.

                             Fifth Affirmative Defense

      Plaintiffs’ claims may be barred by the doctrines of collateral estoppel and/or

res judicata.




                                         48
Case 2:18-cv-11385-APP ECF No. 154, PageID.3997 Filed 02/12/21 Page 49 of 57




                             Sixth Affirmative Defense

      Discovery and/or investigation may reveal that Plaintiffs’ claims are barred,

in whole or in part, because of spoliation of evidence.

                            Seventh Affirmative Defense

      Hegira Programs did not breach any legal duty owed to Plaintiffs.

                            Eighth Affirmative Defense

      Hegira Programs did not act in a negligent or grossly negligent manner.

                             Ninth Affirmative Defense

      No conduct on the part of Hegira Programs, whether in the form of any act or

omission, was the cause or proximate cause of any of the damages Plaintiffs allege

to have sustained.

                             Tenth Affirmative Defense

      Plaintiffs’ claims may be barred to the extent that they seek relief in

connection to a state court judgement or ruling.

                           Eleventh Affirmative Defense

      Plaintiffs’ claims may be barred under the doctrines of laches or unclean

hands.

                            Twelfth Affirmative Defense

      Plaintiffs’ claims are barred by the applicable statute of limitations.




                                          49
Case 2:18-cv-11385-APP ECF No. 154, PageID.3998 Filed 02/12/21 Page 50 of 57




                           Thirteenth Affirmative Defense

      Plaintiffs’ claims are barred to the extent that any and all damages Plaintiffs

claim to have sustained are directly attributable to Plaintiffs’ own violation of their

respective ALS contracts, constituting self-inflicted injuries. Plaintiffs were fully

apprised of the consequences for violation of the ALS contracts, yet repeatedly

violated the same.

                           Fourteenth Affirmative Defense

      If Hegira Programs is deemed not to be a state actor, then it cannot be said to

have acted under color of state law, and thus this Court has no subject matter

jurisdiction because Plaintiffs have failed to properly plead a federal question as to

Hegira Programs.

                            Fifteenth Affirmative Defense

      To the extent that Hegira Programs is deemed to be a state actor, it cannot be

held vicariously liable for the actions of any Co-Defendant, nor the ultimate decision

by the state probate court to ultimately continue Plaintiffs on NGRI status.

                            Sixteenth Affirmative Defense

      To the extent that Hegira Programs is deemed to be a state actor, it cannot be

deemed to have violated any constitutional or fundamental right of the Plaintiffs,

including the Fourteenth Amendment’s guarantee of procedural and substantive due




                                          50
Case 2:18-cv-11385-APP ECF No. 154, PageID.3999 Filed 02/12/21 Page 51 of 57




process and equal protection, nor the Eighth Amendment’s prohibition of cruel and

unusual punishment.

                           Seventeenth Affirmative Defense

         To the extent that Hegira Programs is deemed to be a state actor, it engaged

in no conduct, or omission thereof, that can be deemed “conscious shocking” to the

Court.

                            Eighteenth Affirmative Defense

         To the extent that Hegira Programs is deemed to be a state actor, it engaged

in no conduct that can be said to constitute discriminatory treatment of Plaintiffs in

comparison to similarly situated individuals as proscribed by the Equal Protection

Clause of the Fourteenth Amendment.

                            Nineteenth Affirmative Defense

         To the extent that Hegira Programs is deemed to be a state actor, it engaged

in no conduct that demonstrates a “deliberate indifference” of the medical needs of

any Plaintiff such that would constitute “unnecessary and wanton infliction of pain,”

nor criminal recklessness as proscribed by the Eighth Amendment.

                            Twentieth Affirmative Defense

         To the extent that Hegira Programs is deemed subject to the Americans with

Disabilities Act, Plaintiffs claims thereunder are barred because Hegira Programs

engage in no discrimination on the basis of any disability claimed by Plaintiffs.


                                          51
Case 2:18-cv-11385-APP ECF No. 154, PageID.4000 Filed 02/12/21 Page 52 of 57




                          Twenty-first Affirmative Defense

       To the extent that Hegira Programs is deemed subject to the Rehabilitation

Act, Plaintiffs claims thereunder are barred because Hegira Programs engaged in no

discrimination solely by reason of any disability claimed by Plaintiffs.

                         Twenty-second Affirmative Defense

       Any action undertaken by Hegira Programs was in accord with the policies

and procedures in place under the Michigan Mental Health Code at the time.

                          Twenty-third Affirmative Defense

       Plaintiffs’ claims are barred by their failure to exhaust all administrative

remedies or timely seek relief from a state court order.

                         Twenty-fourth Affirmative Defense

       Plaintiffs fail to assert any actionable conspiracy by Defendants to violate

their rights.

                          Twenty-fifth Affirmative Defense

       Plaintiffs’ claims are barred by 42 USC 12114(a).

                          Twenty-sixth Affirmative Defense

       Plaintiffs’ claims are barred by release, waiver, or consent, as Plaintiffs, or

their authorized agents/representatives, consented o and/or agreed to the very

conditions they purport to be the basis of their claims.




                                          52
Case 2:18-cv-11385-APP ECF No. 154, PageID.4001 Filed 02/12/21 Page 53 of 57




                        Twenty-seventh Affirmative Defense

      All Hegira Programs’ employees’ actions were based upon their respective

professional opinions and were without regard to any influence by the State of

Michigan.

                         Twenty-eighth Affirmative Defense

      Hegira Programs hereby incorporates by reference the Affirmative Defenses

of all Co-Defendants in this litigation.

                          RESERVATION OF RIGHTS

      Hegira Programs hereby reserves the right to amend these Affirmative

Defenses, including supplementing the same, as discovery continues.

                                           Respectfully Submitted,

                                           CARDELLI LANFEAR, P.C.

                                 By:       /s/ Thomas G. Cardelli
                                           Thomas G. Cardelli (P31728)
                                           David A. Occhiuto (P84508)
                                           Attorneys for Hegira Programs
                                           322 W. Lincoln Ave.
                                           Royal Oak, MI 48067
                                           (248) 544-1100
                                           (248) 544-1191 Fax
                                           tcardelli@cardellilaw.com
                                           docchiuto@cardellilw.com
Dated: February 12, 2021.




                                             53
Case 2:18-cv-11385-APP ECF No. 154, PageID.4002 Filed 02/12/21 Page 54 of 57




                         U.S. DISTRICT COURT
                  IN EASTERN DISTRICT OF MICHIGAN

DARRYL PELICHET, et al.,
                                               Case No.: 2:18-cv-011385-APP
                    Plaintiff,
                                               HON. ANTHONY P. PATTI
v
                                          HEGIRA’S RELIANCE ON JURY
ROBERT GORDON, et al.,                             DEMAND


           Defendants.

Laurence H. Margolis (P69635)         Thomas G. Cardelli (P31728 )
James M. Gallagher (P73038)           CARDELLI LANFEAR, P.C.
Ian T. Cross (P83367)                 Attorneys for Defendant Hegira
Margolis, Gallagher & Cross           322 W. Lincoln Ave
Attorneys for Plaintiffs              Royal Oak, MI 48067
214 S. Main St., Suite 202            (248) 544-1100
Ann Arbor, MI 48104                   (248) 544-1191 Fax
(734) 994-9590                        tcardelli@cardellilaw.com
larry@lawinannarbor.com
jim@lawinannarbor.com
ian@lawinannarbor.com

Andrea L. Rizor (P78382)              Katherine J. Bennett (P75913)
Chris E. Davis (P52159)               Darrin F. Fowler (P53464)
Simon Zagata (P83162)                 Michigan Dep’t of Attorney General
Michigan Protection & Advocacy        Attorneys for MDHHS Defendants
Service, Inc.                         P.O. Box 30755
Attorneys for Plaintiff MPAS          Lansing, MI 48909
4095 Legacy Parkway, Suite 500        Phone: (517) 373-1160
Lansing, MI 48911                     Email: Bennettk1@michigan.gov
Phone: (517) 487-1755                 Email: Fowlerd1@michigan.gov
Email: arizor@mpas.org
Email: cdavis@mpas.org
Email: szagata@mpas.org


                                     54
Case 2:18-cv-11385-APP ECF No. 154, PageID.4003 Filed 02/12/21 Page 55 of 57




                       RELIANCE ON JURY DEMAND

      NOW COMES Defendant Hegira Programs, Inc., through its attorneys, and

hereby relies upon the jury demand filed by Plaintiffs as to all claims and defenses.

                                       Respectfully Submitted,

                                       CARDELLI LANFEAR, P.C.

                                By:    /s/ Thomas G. Cardelli
                                       Thomas G. Cardelli (P31728)
                                       David A. Occhiuto (P84508)
                                       Attorneys for Hegira Programs
                                       322 W. Lincoln Ave.
                                       Royal Oak, MI 48067
                                       (248) 544-1100
                                       (248) 544-1191 Fax
                                       tcardelli@cardellilaw.com
                                       docchiuto@cardellilw.com
Dated: February 12, 2021.




                                         55
Case 2:18-cv-11385-APP ECF No. 154, PageID.4004 Filed 02/12/21 Page 56 of 57




                         U.S. DISTRICT COURT
                  IN EASTERN DISTRICT OF MICHIGAN

DARRYL PELICHET, et al.,
                                              Case No.: 2:18-cv-011385-APP
                    Plaintiff,
                                              HON. ANTHONY P. PATTI
v
                                             PROOF OF SERVICE
ROBERT GORDON, et al.,


           Defendants.

Laurence H. Margolis (P69635)         Thomas G. Cardelli (P31728 )
James M. Gallagher (P73038)           CARDELLI LANFEAR, P.C.
Ian T. Cross (P83367)                 Attorneys for Defendant Hegira
Margolis, Gallagher & Cross           322 W. Lincoln Ave
Attorneys for Plaintiffs              Royal Oak, MI 48067
214 S. Main St., Suite 202            (248) 544-1100
Ann Arbor, MI 48104                   (248) 544-1191 Fax
(734) 994-9590                        tcardelli@cardellilaw.com
larry@lawinannarbor.com
jim@lawinannarbor.com
ian@lawinannarbor.com

Andrea L. Rizor (P78382)              Katherine J. Bennett (P75913)
Chris E. Davis (P52159)               Darrin F. Fowler (P53464)
Simon Zagata (P83162)                 Michigan Dep’t of Attorney General
Michigan Protection & Advocacy        Attorneys for MDHHS Defendants
Service, Inc.                         P.O. Box 30755
Attorneys for Plaintiff MPAS          Lansing, MI 48909
4095 Legacy Parkway, Suite 500        Phone: (517) 373-1160
Lansing, MI 48911                     Email: Bennettk1@michigan.gov
Phone: (517) 487-1755                 Email: Fowlerd1@michigan.gov
Email: arizor@mpas.org
Email: cdavis@mpas.org
Email: szagata@mpas.org


                                     56
Case 2:18-cv-11385-APP ECF No. 154, PageID.4005 Filed 02/12/21 Page 57 of 57




                              PROOF OF SERVICE

      I, Melissa Robins, hereby certify that on the 12th day of February, 2021, a copy
of ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT ON
BEHALF OF HEGIRA PROGRAMS, INC., SPECIAL AFFIRMATIVE
DEFENSES, RELIANCE ON JURY DEMAND and this PROOF OF SERVICE
were served upon the attorneys of record of all parties to the above cause by:

      ( ) First Class Mail       ( ) Facsimile                    ( ) Email
      ( ) Fed Ex                 ( ) Hand Delivery                (X) E-File

       I declare under the penalty of perjury that the statement above is true to the
best of my information, knowledge and belief.


                                                     /s/ Choka Johnson         _
                                                     Choka Johnson, Legal Assistant




                                         57
